DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ersoy et al. (US PAT. 4,351,516).
	Ersoy et al. teach a press device comprising: a screw body including a screw head that comprises a driver interface (not shown) as shown in Fig. 1; a screw shaft (2a, 3) including: a screw tip opposite the screw head with respect to the screw shaft; exterior spiral threads (an outer side of the reference 3) between the screw head and screw tip; and an interior cavity  (2b) with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (13) partially inserted into the interior cavity, the pin including: a first pin end inserted into the interior cavity; a pin shaft that is connected to the first pin end; and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity, and wherein a part of the pin is capable of advancing into the interior cavity (see also attached Figure 1, col. 4, line 1 to col. 5, line 19).


    PNG
    media_image1.png
    577
    432
    media_image1.png
    Greyscale

	Re. claim 2: Ersoy et al. also teach that a spring (10) is inserted into the interior cavity, wherein the spring comprises: a spring body; a first spring end located between the spring body and the screw head; a second spring end located between the spring body and the screw tip; wherein the spring is coiled around the pin shaft (col. 4, lines 27-39).

Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausler, III (US PAT. 6,886,820).
	Hausler, III teaches a pressing fixture (as per claim 7) comprising: a fixture plate (18, as shown in Fig. 1) comprising a set of threaded holes (not shown) as shown in Fig. 1; a set of threaded pressing devices (12) inserted partially into the threaded holes as shown in Fig. 1; each pressing device (as per claim 1) including: a screw body (22) including a screw head (38) that comprises a driver interface (not shown) as shown in Fig. 2; a screw shaft (22) including: a screw tip (an area of reference number 40) opposite the screw head with respect to the screw shaft; exterior spiral threads (34) between the screw head and screw tip; and an interior cavity  with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (24 including 54, 58 , 60, as shown in Fig. 2) partially inserted into the interior cavity, the pin including: a first pin end (54) inserted into the interior cavity; a pin shaft (60) that is connected to the first pin end; and a second pin end (an upper portion of 60) that is connected to the pin shaft and that is exterior to the interior cavity, and wherein the pin is capable of advancing into the interior cavity as shown in Fig. 2 (see also attached Figure 2, col. 2, line 64 to col. 3, line 37, and col. 4, lines 29-49).
	

    PNG
    media_image2.png
    626
    361
    media_image2.png
    Greyscale

	It is noted that the phrases “wherein rotating a pressing device in the set of pressing devices in a first direction of rotation that is parallel to the fixture plate causes the pressing device to move in a first axial direction that is perpendicular to the fixture plate and wherein rotating the pressing device in a second direction of rotation that is opposite the first direction of rotation causes the pressing device to move in a second axial direction that is opposite the first axial direction” as recited in lines 14-19 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices, the structure only, and not how the pressing device is working, the phrase merely recites the purpose of the intended use of the structure. Therefore, the phrases recited in lines 14-19 can be drafted to recite the intended working environment.  
	Re. claim 5: The second pin end is removable (col. 3, lines 16-18).
	Re. claim 8: The pressing fixture also includes a clamp (16) attached to the fixture plate as shown in Fig. 1. 
		It is also noted that since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices, the structure only, the phrase “wherein the clamp is configured to secure a printed-circuit-board assembly to the pressing fixture” as recited in lines 2 and 3 can be drafted to recite the intended working environment.  
	Re. claim 9: The pressing fixture also comprises a driver (not shown) that is configured to interface with and rotate (equivalent with retracting, col. 3, lines 4-9) the pressing device in the set of pressing devices as shown in Fig. 1.
	Re. claim 10: The scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices. The limitation as recited in lines 1-3 describes a conveyor track that is configured to move the pressing fixture through a wave-soldering machine. This inconsistency renders the scope of the claimed invention because the preamble is drawn to the pressing fixture alone. However, the body of the claim is drawn to the combination of the pressing fixture and the conveyor track. The structural limitations of the conveyor track does not breath life and meaning into the claim because patentabilty is relied upon the pressing fixture alone and not the combination of the pressing fixture and the conveyor track. Accordingly, it is noted that the claims can be drafted to recite the intended working environment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either Ersoy et al. or Hausler, III as applied to claim 1 above, and further in view of Bennett et al. (US PAT. 6,711,797).
	Either Ersoy et al. or Hausler, III teach all limitations as set forth above, but silent a removable soft pad on the second pin end. Bennett et al. teach a pressing device including a pin (111), partially inserted into an interior cavity of a shaft (3, a cylinder), having a removable soft pad (an endcap, 13) at an end of the pin in order to protect a surface of a workpiece (col. 6, lines 28-32). It is noted that since the endcap is made of soft material (such as a plastic) attached to the pin, the endcap is inherently removable from the pin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pressing device of either Ersoy et al. or Hausler, III by a removable soft pad on an end of a pin end as taught by Bennett et al. in order to protect a surface of a workpiece from a deformation.
	Re. claim 6: Bennett et al. also teach a cap (514, 516) inserted onto the shaft (540) in order to provide a tighten contact between the pin and the shaft so that the pin having a C-clip (512) will not pull out from the shaft as shown in Fig. 21 (col. 13, lines 10-19).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record, Ersoy et al., fails to disclose the claimed invention such as a screw shaft comprising  exterior spiral threads. Ersoy’s piston rod 2a and housing lid 3 are separate components. Examiner traverses the argument. Since there is no structural definition what the screw shaft is, Ersoy’s shaft 2a and 3 can be the screw shaft of the claimed invention. The examiner asserts that the claims have been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
In addition, applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729